Citation Nr: 1243133	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  08-14 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1969.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's claim for entitlement to service connection for bilateral hearing loss.  During the course of the appeal, service connection was granted for left ear hearing loss, such that the claim remaining on appeal is limited to service connection for right ear hearing loss.  

The Veteran testified at a Travel Board hearing before a Veterans Law Judge in November 2011.  A transcript of that hearing is associated with the claims file. However, the Veterans Law Judge who conducted the hearing is no longer employed by the Board.  As such, the Board provided the Veteran with an opportunity to appear at a hearing before another Veterans Law Judge to whom the Chairman has the authority to reassign the appeal for a decision.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. §§ 19.3(b), 20.707 (2012).  In May 2012, the Veteran notified VA that he indeed wished to appear at a new hearing before a Veterans Law Judge at the RO.  A Video Conference hearing was held in October 2012, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who will render the determination in this case.

In January 2012, the Board remanded the issue on appeal for further development, to include VA examination. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.





REMAND

While the Board regrets any additional delay, a remand is necessary for an addendum to the July 2007 and March 2012 opinions.

The Veteran contends that his right ear hearing loss is due to military noise exposure.  In particular, he reports an in-service event during which a large grenade explosion and the acoustic trauma associated with that explosion, he believes, caused his current right ear hearing loss disability.  His DD Form 214 indeed confirms that during service the Veteran was in the United States Marine Corps and was deployed to Vietnam with a specialty of O311 Rifleman.  Also, service connection for left ear hearing loss is currently in effect based on military noise exposure.  As such, military noise exposure is conceded in this case.

Throughout the duration of this claim and appeal, the presence of a current hearing loss disability in the right ear has been repeatedly shown.  In May 2006, a private audiologist submitted a narrative statement noting that the Veteran has profound right sensorineural hearing loss with a 68% speech discrimination score.  And, July 2007 and March 2012 VA audiological findings reflect right ear hearing loss as required under 38 C.F.R. § 3.385.

The Veteran, therefore, has a current right ear hearing loss disability, coupled with conceded in-service noise exposure.  The question remains whether the two are connected.

In March 2006, another private physician submitted a statement in support of the Veteran's claim.  This physician stated that "[b]ased on a history and physical examination today in my office, it is my opinion that his hearing loss in the right ear is due to being exposed to an explosion in Vietnam which occurred while he was on active duty."  This was the statement in its entirety.  No rationale for this positive nexus opinion was provided.

The Veteran was afforded a VA examination in July 2007 at which time the VA examiner opined that the Veteran's confirmed right ear hearing loss was not at least as likely as not due to in-service noise exposure, because "this hearing loss is mixed in nature and mixed losses are typically not caused by noise exposure."  The Board, in January 2012, found this examination to be adequate as of July 2007, but because the Veteran's hearing loss had seemingly worsened, the Board remanded the matter for a new examination.  

The Veteran was afforded a second VA examination in March 2012, at which time the examiner, a different audiologist than in July 2007, also determined that it is less likely than not that the Veteran's right ear hearing loss had its origin during his military service, as this hearing loss is mixed in nature.  The examiner further stated that noise exposure is associated with high frequency sensorineural hearing loss and not mixed hearing loss.  This VA examiner also discredited the March 2006 private opinion, because the physician did not reference any particular type of hearing loss, and type is what determines etiology.  The examiner also indicated disapproval with the May 2006 private examiner; however, this related only to current diagnosis of hearing loss, and not medical nexus, so it need not be further discussed.

Both VA examiners' opinions failed to adequately discuss the rationale behind the negative nexus opinions.  In particular, both deemed it unlikely that the Veteran's mixed type right ear hearing loss was due to noise exposure in service because it is high-frequency sensorineural hearing loss that is deemed related to in-service noise exposure.  Neither examiner explained the definition of "mixed hearing loss," including whether it is a mixture of sensorineural and another type of hearing loss, nor did they explain why a mixed type of hearing loss cannot be due to noise exposure.  Here, it would indeed have been helpful had either VA examiner brought his or her expertise to bare in this manner regarding medically known or theoretical causes of the mixed type of hearing loss for which the Veteran is diagnosed, or described in detail how hearing loss which results from noise exposure or acoustic trauma generally present or develop in most cases, as distinguished from how hearing loss develops from other causes.  These factors should have been thoroughly discussed in both medical opinions related to determining the likelihood that current right ear hearing loss was caused by noise exposure or acoustic trauma in service as opposed to some other cause.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that a clarifying medical opinion is necessary to determine the cause of the Veteran's right ear hearing loss disability.  The matter must be returned to a VA examiner for an addendum.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should, if possible, return the claims file to the March 2012 VA examiner or to the July 2007 examiner for an addendum opinion.  If those examiners are unavailable, then the claims file should be forwarded to another qualified VA audiologist for the addendum.

An addendum is necessary to thoroughly address the cause of the Veteran's right ear hearing loss disability, including whether it is likely, unlikely, or at least as likely as not, that the right ear hearing loss was caused by the conceded in-service noise exposure.  (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

The examination report should include responses to the following inquiries:

* What is "mixed hearing loss" and does it include, at least in part, sensorineural hearing loss?

* Can mixed hearing loss be due to noise exposure?  If not, why not?

* Please summarize medically known or theoretical causes for mixed hearing loss.

* How does hearing loss resulting from noise exposure or acoustic trauma generally present or develop in most cases, and how can that be distinguished from hearing loss that develops from other causes?

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2012), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, including a copy of this REMAND, must be made available to the examiner for review.

2.  After the above development has been completed, the RO/AMC should readjudicate the issue of entitlement to service connection for right ear hearing loss.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


